                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10                                         SAN JOSE DIVISION
                                  11
                                           JACQUELINE ZHANG,                                Case No. 17-CV-00007-LHK
                                  12
Northern District of California




                                                        Plaintiff,
 United States District Court




                                                                                            ORDER OVERRULING PLAINTIFF’S
                                  13                                                        OBJECTIONS TO REMEDIES ORDER
                                                 v.                                         AND DUE PROCESS ELEMENTS
                                  14                                                        ORDER
                                           COUNTY OF MONTEREY, MONTEREY
                                  15       COUNTY RESOURCE MANAGEMENT                       Re: Dkt. Nos. 194, 196, 208
                                           AGENCY, and MONTEREY COUNTY
                                  16       PARKS DEPARTMENT,
                                  17                    Defendants.

                                  18          The Court issued rulings on all the parties’ motions in limine on May 4, 2021. ECF No.
                                  19   128. The Court issued a Pretrial Conference Order on May 6, 2021, the date of the Pretrial
                                  20   Conference. ECF No. 133. The parties have multiplied their disputes and engaged in voluminous
                                  21   briefing after the Court’s rulings on the motions in limine and after the Pretrial Conference Order.
                                  22          The parties have had countless opportunities to brief the elements and remedies of
                                  23   Plaintiff’s due process claims.1 Below the Court names a few:
                                  24              •   Joint Pretrial Statement, ECF No. 106
                                  25

                                  26   1
                                        Similarly, the parties have had ample opportunity to brief the petition for writ of mandate, which
                                  27   will be judicially adjudicated. See e.g, ECF Nos. 125, 127, 131, 137, 141, and 142.
                                                                                         1
                                  28   Case No. 17-CV-00007-LHK
                                       ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO REMEDIES ORDER AND DUE PROCESS
                                       ELEMENTS ORDER
                                   1            •   Parties’ Trial Briefs, ECF Nos. 161 & 163

                                   2            •   Joint Statement Regarding Available Remedies, ECF No. 143

                                   3            •   Plaintiff’s Response to Defendant’s Objections re Monell, ECF No. 167

                                   4            •   Plaintiff’s Objection to Order re Vicarious and Respondeat Superior Liability, ECF

                                   5                No. 197

                                   6            •   Plaintiff’s Errata Objection to Order re Vicarious and Respondeat Superior

                                   7                Liability, ECF No. 198

                                   8            •   Parties’ Joint Proposed Jury Verdict Form and Objections to Proposed Jury Verdict

                                   9                Forms, ECF No. 154

                                  10            •   Parties’ Revised Joint Proposed Jury Instructions, ECF No. 149

                                  11            •   Plaintiff’s Objections to Defendant’s Statement of Affirmative Defenses and

                                  12                Related Jury Instructions, ECF No. 150
Northern District of California
 United States District Court




                                  13            •   Defendant’s Objection to Plaintiff’s Objections to Joint Proposed Jury Instructions,

                                  14                ECF No. 152

                                  15            •   Plaintiff’s Response to Defendant’s Objection re: Joint Jury Instructions, ECF No.

                                  16                155, accompanied by 93 page Declaration of Plaintiff’s Counsel, ECF No. 155-1

                                  17            •   Defendant’s Response to Plaintiff’s Objections to Defendant’s Statement of

                                  18                Affirmative Defenses and Related Jury Instructions and Portion of Plaintiff’s

                                  19                Response to Defendant’s Objection re: Joint Jury Instructions, ECF No. 159

                                  20            •   Defendant’s Reply to Plaintiff’s Response to Defendant’s Objection re: Joint Jury

                                  21                Instructions, ECF No. 160

                                  22            •   Plaintiff’s Objection and Request for Determination of Facts, ECF No. 162

                                  23            •   Defendant’s Response to Plaintiff’s Objection and Request for Determination of

                                  24                Facts, ECF No. 164

                                  25            •   Plaintiff’s Reply in Support of Request for Judicial Determination of Facts, ECF

                                  26                No. 168

                                  27
                                                                                      2
                                  28   Case No. 17-CV-00007-LHK
                                       ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO REMEDIES ORDER AND DUE PROCESS
                                       ELEMENTS ORDER
                                   1              •    Joint Proposed Jury Instructions, ECF No. 116

                                   2              •    Plaintiff’s Proposed Jury Instructions and Form of Verdict, ECF No. 120

                                   3              •    Defendant’s Proposed Jury Instructions and Verdict Form; Objections to Plaintiff’s

                                   4                   Proposed Jury Instructions and Verdict Forms, ECF No. 118

                                   5          Because of the multiplicity of disputes after the Pretrial Conference, the Court has had to

                                   6   issue the following orders to name a few:

                                   7               •   Order Granting Request for Judicial Adjudication of Petition for Writ of

                                   8                   Mandating and Denying Request to Decline Supplemental Jurisdiction, ECF No.

                                   9                   187

                                  10               •   Order re: Monell Liability, ECF No. 188

                                  11               •   Order re: Remedies for Due Process Claims, ECF No. 194 (“Remedies Order”)

                                  12               •   Order re: Vicarious and Respondeat Superior Liability, ECF No. 195
Northern District of California
 United States District Court




                                  13               •   Order re: Elements of Due Process Claims, ECF No. 196 (“Elements Order”)

                                  14               •   Order re: Plaintiff’s Objection to Order re: Vicarious and Respondeat Superior

                                  15                   Liability, ECF No. 199

                                  16               •   Order re: Defendants’ Objection to Plaintiff’s Designations of Deposition

                                  17                   Transcripts and Written Discovery and Plaintiff’s Errata Designation, ECF No.

                                  18                   200

                                  19               •   Order Sustaining Defendants’ Objection to Plaintiff’s Designations of Mariscal

                                  20                   Deposition Transcript, ECF No. 202

                                  21          Despite the countless opportunities to brief the elements of the due process causes of

                                  22   action and remedies, Plaintiff filed objections to the Court’s Remedies Order and Elements Order

                                  23   and requested an opportunity to present yet additional authority. ECF No. 208. This filing is but

                                  24   one of Plaintiff’s many objections to orders that the Court has already issued. See, e.g., ECF Nos.

                                  25   197, 198. These objections are procedurally improper. Similarly, during trial Plaintiff’s Counsel

                                  26   asserts objections on the record to nearly every Court evidentiary ruling. To object to the Court’s

                                  27
                                                                                        3
                                  28   Case No. 17-CV-00007-LHK
                                       ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO REMEDIES ORDER AND DUE PROCESS
                                       ELEMENTS ORDER
                                   1   rulings, Plaintiff may appeal to the U.S. Court of Appeals for the Ninth Circuit if Plaintiff is

                                   2   unsatisfied with any verdict after trial.

                                   3           The Court has considered the full record—including all the parties’ filings—in issuing its

                                   4   orders. Every order of the Court is not an invitation to file yet another brief objecting to the

                                   5   Court’s order. The parties have approximately five and half hours left of evidence in the trial. It is

                                   6   time to present this case to the jury for closing arguments and deliberations.

                                   7           Even though Plaintiff’s Objections were procedurally improper, ECF No. 208, the Court

                                   8   nonetheless addresses them below.

                                   9                                               Remedies Order

                                  10           Plaintiff’s objections to the Remedies Order are meritless and misleading. Plaintiff relies

                                  11   on an incomplete block-quote from Carey v. Piphus, 435 U.S. 247, 266 (1978), to argue that

                                  12   Plaintiff is entitled to lost wages “regardless of the eventual outcome of some possible later
Northern District of California
 United States District Court




                                  13   hearing.” ECF No. 208 at 2.

                                  14           Carey held precisely the opposite. Carey held that if the plaintiffs’ “suspensions were

                                  15   justified, [plaintiffs] nevertheless will be entitled to recover nominal damages not to exceed one

                                  16   dollar.” Carey, 435 U.S. at 267 (emphasis added). Plaintiff conveniently omits this holding from

                                  17   her block quote, which is a conspicuously incomplete sentence. Below, the Court quotes Carey

                                  18   and bolds the sentence fragment that Zhang selectively quoted:

                                  19           Because the right to procedural due process is “absolute” in the sense that it
                                               does not depend upon the merits of a claimant’s substantive assertions, and
                                  20           because of the importance to organized society that procedural due process be
                                  21           observed, we believe that the denial of procedural due process should be actionable
                                               for nominal damages without proof of actual injury. We therefore hold that if, upon
                                  22           remand, the District Court determines that [plaintiffs’] suspensions were justified,
                                  23           [plaintiffs] nevertheless will be entitled to recover nominal damages not to exceed
                                               one dollar from petitioners.
                                  24
                                       Id. at 266–67 (citations and footnote omitted) (Plaintiff’s selective quotation bolded).
                                  25
                                               Indeed, the Comment to Ninth Circuit’s Model Civil Jury Instruction No. 9.2 confirms that
                                  26
                                       Plaintiff mischaracterized Carey. Citing Carey, the Comment provides that “when deprivation of a
                                  27
                                                                                          4
                                  28   Case No. 17-CV-00007-LHK
                                       ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO REMEDIES ORDER AND DUE PROCESS
                                       ELEMENTS ORDER
                                   1   protected interest is substantively justified but the procedures were deficient, a plaintiff must show

                                   2   injury from the denial of procedural due process itself and cannot recover damages from the

                                   3   justified deprivation.” Ninth Circuit Jury Instructions Committee, Manual of Model Civil Jury

                                   4   Instructions at 125 (updated March 2021) (emphasis added).

                                   5           Plaintiff also fails to distinguish Raditch v. United States, 929 F.2d 478 (9th Cir. 1991).

                                   6   Contrary to Plaintiff’s assertion, Raditch’s holding was not limited to workers’ compensation

                                   7   cases. Rather, Raditch’s holding applied to 42 U.S.C. § 1983 cases like Plaintiff’s. “[I]n § 1983

                                   8   cases, a plaintiff can recover compensatory damages for a proven due process violation only if the

                                   9   deprivation was unjustified on the merits. If, after postdeprivation procedure, it is determined that

                                  10   the deprivation was justified, a plaintiff can recover only nominal damages for the due process

                                  11   violation.” Id. at 482 n.5.

                                  12           In any event, federal courts also reach the same conclusion in employment cases alleging
Northern District of California
 United States District Court




                                  13   violations of federal procedural due process. As the Fifth Circuit has held, “[i]f the defendants can

                                  14   prove that [plaintiff] would have been dismissed [] absent procedural defects, then she will not be

                                  15   entitled to recover for lost back pay. If, however, the defendants fail to prove that [plaintiff] would

                                  16   have been dismissed [] absent procedural defects, [plaintiff] will be entitled to back pay from [the

                                  17   date of dismissal] until [the date plaintiff received due process].” Wheeler v. Mental Health &

                                  18   Mental Retardation Auth. of Harris Cty., Tex., 752 F.2d 1063, 1071–72 (5th Cir. 1985). Courts in

                                  19   this district have held the same. See, e.g., Collier v. Windsor Fire Prot. Dist. Bd. of Directors, No.

                                  20   08-CV-02582-PJH, 2011 WL 4635036, at *7 (N.D. Cal. Oct. 6, 2011) (conditioning backpay on

                                  21   outcome of later hearing); Walls v. Cent. Contra Costa Transit Auth., No. 08-CV-0224-PJH, 2012

                                  22   WL 581362, at *5 (N.D. Cal. Feb. 22, 2012) (same). Accordingly, the Court OVERRULES

                                  23   Plaintiff’s objections to the Remedies Order.

                                  24                                             Elements Order

                                  25           As to the Elements Order, Plaintiff argues she can derive a property interest in her

                                  26   employment as a government employee from a contract, express or implied. Ninth Circuit and

                                  27
                                                                                          5
                                  28   Case No. 17-CV-00007-LHK
                                       ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO REMEDIES ORDER AND DUE PROCESS
                                       ELEMENTS ORDER
                                   1   California precedent forecloses Plaintiff’s argument. Ninth Circuit precedent (cited in the

                                   2   Elements Order at 3) specifically provides that:

                                   3          A government employee is not entitled to due process based on deprivation of
                                              property, when removed from a position, unless the employee has “a legitimate
                                   4          claim of entitlement” to the position. Board of Regents v. Roth, 408 U.S. 564, 577
                                   5          (1972). The position holder needs “an individual entitlement grounded in state law,
                                              which cannot be removed except ‘for cause,’” Logan v. Zimmerman Brush Co., 455
                                   6          U.S. 422, 430 (1982), in order to establish a deprivation of due process. Under
                                   7          California law, county charters, rules and regulations generally determine whether
                                              there is such an entitlement. Cal. Const. art. 11, § 4(f); American Fed’n of State,
                                   8          County & Mun. Employees Local 685 v. Los Angeles County, 194 Cal. Rptr. 540,
                                   9          546 (Ct. App. 1983).

                                  10   Weisbuch v. Cty. of Los Angeles, 119 F.3d 778, 780–81 (9th Cir. 1997); accord Faurie v. Berkeley

                                  11   Unified School Dist., 2008 WL 820682, at *8–9 (N.D. Cal. Mar. 26, 2008) (holding same and

                                  12   collecting cases).
Northern District of California
 United States District Court




                                  13          California precedent confirms that, as to public employment in California, “the extent of

                                  14   the protected interest or entitlement (i.e., the terms and conditions of employment) is governed

                                  15   purely by statute.” Am. Fed’n of State etc. Emps., 194 Cal. Rptr. at 546. In other words,

                                  16   employees’ “remedies, if any, [are] confined to those provided by statute or ordinance.” Kim v.

                                  17   Regents of Univ. of California, 80 Cal. App. 4th 160, 164 (Ct. App. 2000) (quoting Hill v. City of

                                  18   Long Beach, 33 Cal. App. 4th 1684, 1690 (Ct. App. 1995)). Thus, California’s public employees

                                  19   “cannot state a cause of action for breach of contract or breach of the implied covenant of good

                                  20   faith and fair dealing.” Kim v. Regents of Univ. of California, 80 Cal. App. 4th 160, 164 (Ct. App.

                                  21   2000). Accordingly, the Court OVERRULES Plaintiff’s objections to the Elements Order.

                                  22   IT IS SO ORDERED.

                                  23   Dated: June 8, 2021

                                  24                                                      ______________________________________
                                                                                          LUCY H. KOH
                                  25                                                      United States District Judge
                                  26

                                  27
                                                                                          6
                                  28   Case No. 17-CV-00007-LHK
                                       ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO REMEDIES ORDER AND DUE PROCESS
                                       ELEMENTS ORDER
